Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 22, 2018

                                         No. 04-18-00527-CV

                    STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                   Appellant

                                                   v.

                                            Fred SERRA,
                                              Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CI17438
                          Honorable John D. Gabriel, Jr., Judge Presiding

                                            O R D E R

         This is an accelerated appeal. The reporter’s record was due August 6, 2018 but was not
filed. On August 6, 2018, the court reporter filed a notification of late record stating the record was
not filed because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P.
34.6(b), 35.3(b). Accordingly, we ordered appellant to provide written proof to this court that either
(1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have been made to
pay the reporter’s fee, or (2) appellant is entitled to the record without prepayment of the reporter’s
fee. See id. R. 35.3(b). On August 20, 2018, appellant provided written proof to this court that the
reporter’s fee has been paid.

        We therefore ORDER court reporter Elva G. Chapa to file the reporter’s record in this court
on or before September 4, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                                       _________________________________
                                                       Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 22nd day of August, 2018.

                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court